Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 5-10 been renumbered 9-14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US6426311, hereinafter referred to as Goto) in view of Beall et. al (US20190161395, hereinafter referred to as Beall).
Regarding claim 1, Goto discloses an inorganic composition article containing at least one kind selected from α-cristobalite and α-cristobalite solid solution as a main crystal phase (see Goto at Col. 12, lines 1-14, disclosing Tables 1 to 4 show compositions of Examples No. 1 to No. 10 of the glass-ceramics of the invention… in the tables, the α-cristobalite solid solution is referred to as "α-cris. SS".) and (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises α-cristobalite SS as the main crystal phase.), wherein by mass% in terms of oxide, a content of a SiO2 component is 50.0% to 75.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 75.0 mass % SiO2.), a content of a Li2O component is 3.0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 5.5 mass % Li2O.), a content of an Al2O3 component is 5.0% or more and less than 15.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 7.5 mass % Al2O3.), and a total content of the Al2O3 component and a ZrO2 component is 10.0% or more (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 7.5 mass % Al2O3 and 4.0 mass % ZrO2 for a combined value of Al2O3 + ZrO2 = 7.5 + 4.0 = 11.5 mass%.). 
Goto does not disclose using an ion exchange process to form the compressive stress layer, however, it is well known in the art to use an ion exchange process to form a compressive stress layer on a glass ceramic to improve the durability of an article. For example, Beall is directed to a glass ceramic (see Beall at the Abstract). Beall discloses a glass ceramic is ion exchanged and comprises a compressive stress layer extending from a surface of the glass ceramic (see Beall at [0015]). Beall teaches glass ceramics are also chemically strengthened, such as by ion exchange, producing a glass ceramic that is damage resistant for applications such as, but not limited to electronic device housings (see Beall at [0077]). 
While Goto in view of Beall does not explicitly disclose the claimed compressive strength range, this is an inherent property dependent upon the composition and the process of forming the composition. The composition of Goto is sufficiently similar to the instantly claimed composition as disclosed above. Beall teaches using sodium or potassium nitrate solutions to create compressive stress via ion exchange performed from 400-500°C for 4 to 8 hours (see Beall at [0080]-[0081]), which is sufficiently similar to the instantly disclosed process of using potassium or sodium nitrate heated to 350°C to 550°C for 1 to 1440 minutes (which is greater than 0 hours to 24 hours) (see the instant specification at Page 15, lines 8-11) such that these properties would be inherent. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Therefore, it would have been obvious to a person having ordinary skill in the arts before the effective filing date to modify Goto with an ion exchange procedure as disclosed by Beall with a reasonable expectation of successfully forming a compressive stress layer which will produce a glass ceramic that is damage resistant as taught by Beall. 
Regarding claim 2, Goto discloses a content of a ZrO2 component is more than 0% and 10.0% or less (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 4.0 mass % ZrO2.), a content of a K2O component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 2.0 mass % K2O.), and a content of a P2O5 component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 2.1 mass % P2O5.).
Regarding claim 3, Goto discloses a content of a Na2O component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0 mass % Na2O.), a content of a MgO component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 1.8 mass % MgO.), a content of a CaO component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0 mass % CaO.), a content of a SrO component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0.6 mass % SrO.), a content of a BaO component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0.5 mass % BaO.), a content of a ZnO component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0.5 mass % ZnO.), and a content of a Sb2O3 component is 0% to 3.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0.5 mass % Sb2O3.).
Regarding claim 4, Goto discloses a content of a Nb2O5 component is 0% to 10.0%, (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0 mass % Nb2O5.) a content of a Ta2O5 component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0 mass % Ta2O5.), and a content of a TiO2 component is 0% or more and less than 7.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0 mass % TiO2.).
Regarding claim 9, 10, and 11, while Goto does not explicitly disclose an example of a glass-ceramic comprising a total content of Al2O3 and ZrO2 of 12.0% or more, 13.0% or more, or 13.5% or more, Goto does disclose an example of a glass ceramic which comprises 7.5 mass % Al2O3 and 4.0 mass % ZrO2 for a combined value of Al2O3 + ZrO2 = 7.5 + 4.0 = 11.5 mass% (see Goto at Table 1, Example 2), which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph). 
Goto further teaches that the Al2O3 may range from 5-9% and the ZrO2 may range from 2-7%, which provides for a total Al2O3+ZrO2 ranging from 5-9 + 2-7 = 7-16% Al2O3+ZrO2. Goto teaches the ZrO2 ingredient … functions as a nucleating agents for the glass … and a preferred amount is over 2% (see Goto at col. 10, lines 52-57) while if an excessive amount is added, difficulty arises in melting the base glass … thus the amount of this ingredient should preferably by limited to 7% or below (see Goto at col. 10, lines 58-62). Goto further teaches the Al2O3 ingredient improves chemical durability and mechanical strength, particularly … at an amount over 5% … if an excessive amount of this ingredient is added, the melting property and resistance to devitrification of the glass deteriorate … thus the upper limit should be less than 9% (see Goto at col. 11, lines 1-15). Therefore, it would have been obvious to a PHOSITA before the effective filing date to modify the Al2O3+ZrO2 range to be over 13.5% with a reasonable expectation of successfully providing a glass-ceramic with improved durability, mechanical strength, and sufficient nucleation without resistance to devitrification and without difficulty arising in melting the base glass. 
Regarding claim 12, Goto discloses the total content of the Al2O3 component and the ZrO2 component is less than 18.3% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 7.5 mass % Al2O3 and 4.0 mass % ZrO2 for a combined value of Al2O3 + ZrO2 = 7.5 + 4.0 = 11.5 mass%). 
Regarding claim 13, and 14, while Goto in view of Beall does not explicitly disclose the claimed compressive strength range, this is an inherent property dependent upon the composition and the process of forming the composition. The composition of Goto is sufficiently similar to the instantly claimed composition as disclosed above, and the process of chemically strengthening taught be Beall is sufficiently similar to the instantly disclosed process such that these properties would be inherent as discussed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. Applicant argues that a PHOSITA tends to use the crystalized glass as material rather than chemically strengthening the glass substrate, however, this is unconvincing. Applicant cites to the background information section of Goto, where the author is speaking in generalities about the field, not teaching away from chemically strengthening the invention of Goto. This does not mean that a PHOSITA would not be motivated to chemically strengthen the glass of Goto. Beall is directed to a similar composition which also comprises cristobalite, and teaches the benefits of chemical strengthening, therefore, a PHOSITA would be motivated by the combination of Goto and Beall to chemically strengthen the composition disclosed by Goto as taught by Beall based on the similarities between Goto and Beall. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that because the invention of Goto has a Vickers hardness of 600 to 800, and because chemical strengthening increases hardness, a PHOSITA would not chemically strengthen in invention of Goto because it is already relatively hard. This is not convincing because there are more motivations to chemically strengthen a glass-ceramic than simply the hardness as taught by Beall, where the motivation to chemically strengthen the glass is producing a product that is resistant to damage (see Beall at [0004]). Damage resistance is a property which depends upon more than just the Vickers hardness of an item, and being motivated to increase damage resistance would cause a PHOSITA to be motivated to chemically strengthen the invention of Goto as taught by Beall. 
Finally, Applicant argues that a PHOSITA would not combine the teachings and disclosures of Goto and Beall because Goto excludes lithium silicate while Beall includes it. This is not convincing because Beall is not being relied upon to teach the inclusion of lithium silicate; Beall is being relied upon to teach the general principal that chemical strengthening is desired in order to increase damage resistance and impart compressive stress. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731